Citation Nr: 1749506	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a claim of total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has previously been before the Board, most recently in June 2016, when it was remanded to obtain a statement of the case (SOC).  A March 2017 SOC is now of record and the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146 47 (1999).


FINDING OF FACT

The Veteran's service connected disabilities, particularly his bilateral peripheral neuropathy of the upper and lower extremities, preclude his substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Veteran was afforded several VA examinations in connection with his claim.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for rendering a decision in the instant appeal. 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Total Disability based on Individual Unemployability (TDIU)

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id.

The Veteran filed an initial claim for TDIU in May 2012.  The Veteran is currently service-connected for peripheral neuropathy of the bilateral lower extremities evaluated at 20 percent disabling effective November 15, 2011, and 40 percent disabling, effective March 13, 2015; diabetes mellitus type II evaluated as 20 percent disabling, effective November 15, 2011; peripheral neuropathy of the bilateral upper extremities evaluated as 20 percent disabling, effective March 2015; tinnitus evaluated as 10 percent disabling, effective June 30, 2010; and hearing loss evaluated as noncompensable.  During the relevant period, the Veteran's combined disability rating was 60 percent, effective November 15, 2011, and 90 percent, effective March 13, 2015.  As such, the schedular requirements of 38 C.F.R. § 4.16(a) were met as of March 13, 2015.  Once the threshold requirement has been satisfied, the pertinent question becomes whether the Veteran's disabilities preclude substantially gainful employment.

VA records indicate that the Veteran achieved the rank of E-4 and served as a military police officer.  The Veteran is a high school graduate, was a farmer prior to active service, pursued vocational training as a heavy equipment operator while in active service, and vocational training as a motorcycle mechanic after separation from service.  After separation from service, the Veteran worked as a corrections officer.  The Veteran retired in 2000 after approximately twenty-six years on the job, which was attributed significantly to his years of work, rather than his service-connected disabilities.  The Veteran also stated that the job took a toll on his mind, and toward the end of his career, his body because of the physical demands of moving around and disciplining prisoners.

In June 2017, VA medical professional submitted written correspondence indicating that the Veteran was "absolutely 100% unemployable due to the fact that this neuropathy is very debilitating."  The statement also noted that "it would be impossible for him to perform any job functions due to the intense pain and discomfort from the disease."  At this time the Veteran was noted to experience numbness, tingling, pain and discomfort in his feet bilaterally, not relieved with standing, sitting, or lying down, and only partially controlled by medication.  The Veteran was also noted to be prone to increased falls due to the inability to detect placement of his feet due to numbness.

Additionally, treatment records from June 2017 note that the Veteran experiences numbness with pinpoke to bilateral lower legs and feet, no feeling and no sensation to his legs and feet bilaterally.  Treatment records also indicate that diabetic peripheral neuropathy causes the Veteran to be 100 percent unemployable due to the severity of the condition.

The Board finds the Veteran has credibly reported symptoms and treatment related to his service-connected disabilities.  Additionally, the Board finds the June 2017 statement from the VA medical professional probative and affords it great weight.  The statement includes specific support for the conclusion that the Veteran is unable to work and is provided by one familiar with the Veteran's medical history.  The Board has also considered the June 2015 VA examinations and opinions regarding the Veteran's ability to work.  The diabetic and peripheral neuropathy examinations are afforded great weight as the opinons provided are based on a detailed assessment of the severity of the Veteran's disabilities.    

Based on a review of the evidence, the Board concludes that the award of TDIU is warranted.  


ORDER

Entitlement to TDIU effective June 1, 2017, but not before, is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


